DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 7/20/2022 is acknowledged. The Office action on currently pending claims 1-4, 6-12, 14-16, and 26 follows.

Claim Objections

Claims 6 is objected to because of the following informalities: the claim is awkwardly drafted, since it positively sets forth the “second seal” before the “first seal”. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 10, 12, and 14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9, 357, 675 to Campbell et al. (Campbell’675).
Regarding claims 1, Campbell’675 discloses (Fig. 2, 5A): a datacenter cooling system (Fig. 2), comprising: a cold plate (500) comprising an opening (closed by (501)) and a cavity (515, 531), the cold plate hermetically sealing around at least one computing component (505) at the cavity, the cold plate having a fluid (520) that immerses at least a portion of the at least one computing component (505); and a heat exchanger loop (530-535), within the cavity of the cold plate and through the fluid (520), that includes a coolant or refrigerant.
Regarding claim 10, Campbell’675 discloses (Fig. 2, 5A): a cold plate (5A) for a datacenter cooling system (Fig. 2), comprising: an opening (closed by (501)), a cavity (515, 531), and a first seal (503) that hermetically seals the cold plate at the cavity so that the cold plate comprises at least one computing component (505) in the cavity, the cold plate having  fluid (520) that immerses at least a portion of the at least one computing component (505); and a heat exchanger loop (530-535), within the cavity of the cold plate and through the fluid (520), that includes a coolant or refrigerant.
Regarding claims 4 and 12, Campbell’675 discloses a receiver plate (501) for the at least one computing component (505) that circumvents an area of the at least one computing component and that enables the cold plate (500) to hermetically seal around the area and between the receiver plate and the opening of the cold plate (Fig. 5A).
Regarding claims 6 and 14, as best understood, Campbell’675 discloses a receiver plate (501) of the cold plate that circumvents an area of the at least one computing component (505), the receiver plate being removably sealed to the area and having a second seal thereon (the bottom surfaces of the tabs and (502), see annotated Fig. 5A below), wherein the second seal receives a first seal (503) associated with the cold plate, and wherein the receiver plate or a body of the cold plate comprises at least one pair of tabs that lock the cold plate to the receiver plate (see annotated Fig. 5A below).

    PNG
    media_image1.png
    418
    786
    media_image1.png
    Greyscale

Regarding claim 9, Campbell’675 discloses (Fig. 2, 5C, 6C, 6D) at least one manifold (612, 613) associated with a server cooling loop for the fluid and a fluid source (610, 611) maintained distinctly from a secondary coolant manifold (218, 250, 260) associated with secondary cooling loop that provides a coolant or a refrigerant from a coolant distribution unit (CDU) (200) to a heat exchanger (530-533) within the cold plate (Fig. 2, 5C, 6C, 6D).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Campbell’675 in view of US 7, 380, 409 to Campbell et al. (Campbell’409).
Regarding claims 2 and 11, Campbell’675 discloses all as applied to claims 1 and 10, respectively, and further, ports (511, 512) associated with the cold plate that receive the fluid into the cold plate and that retain the fluid within the cold plate, but does not disclose that said ports are self-sealing ports.
Campbell’409 discloses a liquid cooling arrangement (Fig. 2) for server blades (220)  employing self-sealing ports (230) for the benefits of allowing the blade(s) (220) to be removed and returned to the electronics housing (210) without any impact on the liquid cooling circuit (col. 5, ll. 33-45). 
Since inventions of Campbell’675 and Campbell’409 are from the same field of endeavor (liquid cooling arrangements for electronic devices), the purpose  of the self-sealing ports taught by Campbell’409 would be recognized in the invention of Campbell’675.
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have implemented ports of Campbell’675 as the self-sealing pots as taught by Campbell’409, for the benefits of  allowing the electronic assemblies to be cooled to be removed and returned to the electronics housing / rack without any impact on the liquid cooling circuit, thus greatly enhancing serviceability and reliability of the datacenter (Campbell’409, col. 5, ll. 33-45). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 3, 7, 8, 15, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Campbell’675 in view of US 6, 942, 018 to Goodson et al. (Goodson).
Regarding claims 3, 7, 8, 15, and 16, Campbell’675 discloses at least one flow controller (212, 230) associated with a rack or at least one server (210) hosting the at least one computing component, the at least one flow controller enabling the cold plate (500) to receive the fluid into the cold plate and to retain the fluid within the cold plate for an amount of time (the fluid will be inherently retained within the cold plate for at least some period of time when it flows therethrough), but does not disclose that the flow controller is to control a first pressure of the fluid into the cold plate or a second pressure of the fluid within the cold plate to retain the fluid within the cold plate for a predetermined amount of time. And to flush the fluid at regular time intervals.
Goodson teaches (Fig. 19, 20) conventionality of utilizing of a pressure control coolant flow arrangement for a liquid cooling system, the arrangement comprising: a controller (500) to control a liquid coolant pump (300) based on pressure input signals (120), in order to achieve desired thermal performance (col. 8, ll. 57-67; col. 14, ll. 18-34) and to flush the liquid at regular time intervals to flash-out harmful deposited materials and accumulated residues (col. 10, ll. 1-23; col. 31, ll. 27-51; col. 32, ll. 1-6).
Since inventions of Campbell’675 and Goodson are from the same field of endeavor (liquid cooling arrangements for electronic devices), the purpose  of the pressure control coolant flow arrangement of Goodson would be recognized in the invention of Campbell’675.
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have modified to Campbell’675 according to the teachings of Goodson by providing a pressure control liquid coolant flow arrangement, so the modification would allow to control the first pressure of the fluid into the cold plate or the second pressure of the fluid within the cold plate to retain the fluid within the cold plate for a predetermined amount of time and to flush the liquid at regular time intervals, in order to predictably achieve desired thermal performance and to flash-out harmful deposited materials and accumulated residues (Goodson, col. 8, ll. 57-67; col. 14, ll. 18-34; col. 10, ll. 1-23; col. 31, ll. 27-51; col. 32, ll. 1-6; Fig. 19, 20). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive, since the rejection has been modified to meet the amended claims limitations as explained above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835